      Casebelow
The order  19-00052-SMT
                 is herebyDoc 27 Filed 02/26/19
                           signed.                Entered 02/26/19 11:02:26   Desc Main
                                   Document    Page 1 of 3
     Signed: February 25 2019




                                              _____________________________
                                              S. Martin Teel, Jr.
                                              United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

       In re                              )
                                          )
       TERESA LITTLE,                     )       Case No. 19-00052
                                          )       (Chapter 13)
                         Debtor.          )       Not for publication in
                                          )       West’s Bankruptcy Reporter.

                       MEMORANDUM DECISION AND ORDER DENYING
                   DEBTOR’S MOTION TO EXTEND THE AUTOMATIC STAY

            The debtor filed a Motion to Extend Stay (Dkt. No. 21) on

       February 15, 2019, wherein the debtor sought to extend the

       automatic stay pursuant to 11 U.S.C. § 362(c)(3).            Under

       § 362(c)(3) the automatic stay will terminate 30 days after a

       case is filed where the debtor had a pending case dismissed

       within one year prior to filing the later case.            The court may

       extend the automatic stay, but to do so, § 362(c)(3)(B) requires

       that notice and a hearing be “completed before the expiration of

       the 30-day period.”

            The debtor had one pending case that was dismissed within a

       year of filing this bankruptcy case, Case No. 18-00423, dismissed

       on December 13, 2018.     The petition commencing this case was

       filed on January 18, 2019, and the 30-day period expired, at the
Case 19-00052-SMT   Doc 27   Filed 02/26/19 Entered 02/26/19 11:02:26   Desc Main
                             Document Page 2 of 3


latest, on February 19, 2019 (assuming Fed. R. Bankr. P.

9006(a)(1)(C) applied without deciding that issue).              The Motion

was filed on the Friday of a three day holiday weekend, and did

not come to the court’s attention until after the 30-day period

had expired.    The court no longer has authority to extend the

automatic stay under § 362(c)(3).

      However, even if the court had acted upon the Motion on

February 15, 2019, when filed, creditors are generally entitled

to 17-days notice under LBR 9013-1.          The debtor failed to file a

notice of opportunity to oppose required under LBR 9013-1,

thereby failing to give creditors, and other parties in interest,

any notice of the Motion.        Moreover, three days was not near

enough notice to give creditors, and other parties in interest,

time to respond to the Motion by a filing with the court or at a

hearing held within the 30-day period, especially where the three

days were over a holiday weekend.          Therefore, the motion to

extend the automatic stay must be denied.            It is thus

      ORDERED that the debtor’s Motion to Extend Stay (Dkt. No.

21) under section 362(c)(3) is DENIED.           It is further

      ORDERED that the Clerk shall give notice to creditors as

follows: "Notice is given that the automatic stay of 11 U.S.C.

section 362(a) has expired in this case pursuant to 11 U.S.C.

section 362(c)(3), but that does not bar the binding effect a




                                       2
Case 19-00052-SMT                                                                                    Doc 27   Filed 02/26/19 Entered 02/26/19 11:02:26   Desc Main
                                                                                                              Document Page 3 of 3


confirmed plan would have if a plan were to be confirmed."

                                                                                                                                 [Signed and dated above.]

Copies to: Debtor (by hand-mailing); recipients of e-notice of
orders.




R:\Common\TeelSM\TTD\Orders\Automatic Stay\Order_Denying Mtn to Extend the Aut. Stay_Teresa Little.wpd
                                                                                                                        3
